884 F.2d 1390Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Marvin WILLIS, Plaintiff--Appellant,v.PRINCE WILLIAM/MANASSAS REGIONAL ADULT DETENTION CENTERMEDICAL STAFF and Superintendent, OfficerWathison, Officer Regis, Defendants--Appellees.
No. 89-6579.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1989.Decided July 24, 1989.

Ronald Marvin Willis, appellant pro se.
Before DONALD RUSSELL, K.K. HALL, and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Ronald Marvin Willis submitted his notice of appeal to prison authorities outside the 30-day period established by Fed.R.App.P. 4(a)(1).*   It was therefore untimely.    See Houston v. Lack, 56 U.S.L.W. 4728 (U.S. June 24, 1988) (No. 87-5428).  In addition, he failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).


2
The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."    Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.


3
DISMISSED.



*
 For the purposes of this appeal, we assume that the date Willis placed on the notice of appeal is the earliest date that he would have submitted it to prison authorities